PER CURIAM.
Reversed and remanded for further proceedings. We agree with appellant that the trial court erred in ruling that appellant’s present action was barred by virtue of appellant’s previous unsuccessful challenges to appellee’s ordinances on federal First Amendment grounds in federal court. It is undisputed on this record that the appellant’s pending claims were not alleged or addressed in the prior federal action. Cf. Signo v. Florida Farm Bureau Casualty Ins. Co., 454 So.2d 3 (Fla. 4th DCA 1984). We express no view on the merits of appellant’s claims.
GLICKSTEIN, C.J., and ANSTEAD and STONE, JJ., concur.